Title: To George Washington from George William Fairfax, 15 September 1758
From: Fairfax, George William
To: Washington, George



Dear Sir
Belvoir Sept. 15th 1758

Your favour of the 12th inste I had the pleasure to receive last Night and was sorry your last Messenger neglected so much of your business as to oblige you to send a second.
The detention of your goods is really a very great disappt for nothing can be done (I mean finished) till the Glass is in, consequently you cant expect the Work can be done by the time you expected. But I will spur Patterson on to gett every thing preparative for there coming—I am glad you approve of our Plan for the Garret Stairs being diffident of our own in many cases—And as this may be the last Opportunity I may have: should be glad to have your possitive directions about the Passage Floor, which seems to stand very well, but the Nail marks always will remain, for in all things shall indeavour to make your directions the Standard and follow them as near as Possible.
Mr Triplet has certainly used you ill, for he might have put the work a good deal forwarder by doing only a part of his. But he promises to do better, and was the things but arrived from

York, I should please myself with the hopes of seeing the whole carried on properly.
Your Brother Augt. kindly Visited me the other day, to advise me of his intention of Sailing with the London Fleet the 24th inst: from York and would have wrote to you, but was oblige to attend Mr Chapman about business of importance, therefore hopes you would excuse him. Few things have occurred since my last worthy your Observation: neither have we any other News then that you see in the Northward papers—So shall, to convince you, that your business wont stop my Journey to Hampton, inform you that the 25th is fixed for our departure, and hope to return in time to rejoice in your Successes.
I am sorry to hear that you have such Mortality in your Troops, and that desertion is yett as prevalent among them, and more so to find that Colo. Byrd is so dangerously ill. To whom, his Lieutt Colo. and the rest of my acquaintance, I desire you’l present my best wishes and accept those of Dear Sir Your most Obedt and very humble Servt

Wm Fairfax

